 NORTHERN INDIANA PUBLIC SERVICE CO.Northern Indiana Public Service Co.andPaul L.Riffle.Case 13-CA-8492April 23, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 22, 1968, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain alleged unfair labor practices andrecommending that the complaint herein bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision, togetherwith a supporting brief, and the Respondent filed ananswering brief, and a request for oral argument.'Pursuant to Section 3(b) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardhasdelegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings," conclusions, and recommendations of theTrial Examiner, with the following modificationsWe agree with the Trial Examiner that thecomplaint in this proceeding should be dismissed.However,we do not feel that the principle ofBurnup & Sims, Inc.,379 U.S. 21, as relied upon inthe arguments of the General Counsel, and as dealtwithby the Trial Examiner, is controlling indeciding this case. Rather, after reviewing the entirerecord, and accepting the credibility findings of theTrialExaminer, we reach a different conclusion astoRiffle's innocence of any misconduct.We findthat,although the evidence shows that Riffle wasasleep in the back seat of Huettner's car at the timeof the trio's arrest and he may well have beenunaware of the activities of the other two occupantsof the car, he had placed himself in a position wherehe could not be considered completely innocent ofthemisconduct for which he was discharged. TheRespondent, therefore, acted in accordance with itslegal right in discharging Riffle.ORDERPursuant to Section 10(c) of the National LaborAs the record,exceptions,and bnefs,in our opinion,adequately presentthe issues and the positionof the parties,the Respondent's requestfor oralargumentis hereby denied'As requested by the General Counsel, the Boardnotes thetypographicalerror in theTrial Examiner'sDecisionIn par 9 of SecIII,B, of theTrial Examiner'sDecision, thetime should be 3 45 a in , and not 4 45 a m499RelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T BARKER, Trial Examiner This matter washeard at Chicago, Illinois, on October 14, 1968, pursuantto a charge filed on June 18, 1968, by Paul L. Riffle, anindividual.'The amended complaint alleges violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, hereinafter called the Act The partiestimely filed briefs with me.Upon consideration of the briefs and upon the record inthis case and my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is, and has been at all times materialherein, an Indiana corporation maintaining its principaloffice and place of business at Hammond, Indiana, whereithasbeenatallpertinent times engaged in thedistribution and sale of gas and electricity.During the calendar year 1967, Respondent's grossvolume of business exceeded $250,000. Moreover, in thecourse and conduct of its business operations during 1967Respondent purchased gas valued in excess of $100,000,which was transported directly to its place of business inthe State of Indiana from points outside the State ofIndiana.Upon these admitted facts, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, Local Union 12775, herein calledthe Union, is admitted to be a labor organization withinthe meaning of Section 2(5) of the Act, and I so findIII.THE UNFAIR LABOR PRACTICESA. The IssuesThe principalissueinthisproceeding iswhetherRespondent discharged Paul Riffle because he engaged inconcerted activitiesby participating in a union-calledstrike and by picketing in support thereof, or whether hewas discharged for cause, separable from his concerted orunion activities ''Unless otherwise specifically noted, all dates herein refer to the calendaryear 1968'The complaint alleged a violation of Sec 8(a)(3) of the Act,but in hisbrief the General Counsel concedes the evidence does not warrant such afinding175 NLRBNo 82 500DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Pertinent FactsThe existing collective-bargaining agreement betweenRespondent and the Union expired on May 31. On June1,Respondent's employees represented by the Union,struck and remained on strike through June 16. EmployeePaulRiffle,who enteredRespondent'semploy onFebruary 7 as a pipe mechanic helper, was a member oftheUnion and joined the strike, as did approximately2,700 other employees of Respondent. Like Riffle, most ofthe employees performed picketing duty during the 16-daystrike.On Friday night, May 31, Paul Riffle was informed byfellow employee Larry Huettner of the decision of theemployees to strike. Riffle was also told that he had beenassigned picketing duty from midnight to 4 a.m. Sunday,June 2. Arrangements were made for Huettner and Riffletomeet at approximately Il p.m. on June 1 and toproceed together to the plant picket site.Pursuant to the arrangements, Riffle met Huettner at abar and they together drank beer. As they left the bar,they purchased two six-packs of beer to take with them onpicket duty. They appeared at Respondent's plant andwere assigned picketing duty at the gate to the employeeparking lot. Employee Ron Gilkey was assigned to picketwith Huettner and Riffle.At the beginning of their tour of duty, Gilkey andHuettner parked their respective automobiles in a mannerblocking ingress to or egress from the entrance to theparking lot. They then posted some picket signs andstayed near or in the automobiles drinking beer. At a timeprior to the 2 a.m. tavern closing hour, they obtainedmore beer and continued to drink beer as the nightprogressed. At approximately 3:20 a.m. Riffle became illand laid down in the back seat of Huettner's automobilewith his head to the passenger side of the vehicle. Hecovered himself with a coat and was aware of nothingmoreuntilapproximately 3:45 a.m. when he awakenedand heard Huettner and Gilkey conversing in the frontseat of Huettner's automobile. Riffle asked them the timeand he was informed that there was 15 minutes left oftheir tour of picketing duty. Riffle settled back and slept.Riffle next awakened when he was aroused from hisslumber in the rear seat of'the Huettner automobile byPatrolman Arnold Kirleis of the Gary, Indiana PoliceDepartment.At this point in time the Huettnerautomobile had been driven from the Respondent's plantto an alley off a principal street in Gary. It had beenobserved by Police Officers Kirleis and Fred Meyersparked in the alley with its parking lights on. Uponobserving the parked automobile, Kirleis and Meyers haddriven their patrol car with lights out into the alley toinvestigate.Upon approaching the Huettner automobilethey observed a figure in the frontseatof the car seatedbehind the steering wheel. He later identified himself tothe police officers as Larry Huettner. As the officersalighted from the patrol car, Kirleis heard Huettnerwhistleandturn towards the building by which theHuettner automobile was parked. At this point in time thepolice officers also intercepted Ron Gilkey returning tothe car froma point inthe alley. Gilkey was carrying a14-inch pipe wrench of the variety used by employees intheMeter Department in the fulfillment of their duties.As Gilkey approached the Huettner automobile he threwthe wrench under the car. AfterinterceptingGilkey andordering Huettner to alight from the car, Police OfficerKirleis observed a form or figure in the rear seat of theHuettner automobile.Kirleisopened the door of theautomobile, removed the coat which was covering thefigureand roused the individual who later identifiedhimself to the officers as Paul Riffle.Gilkey, Huettner, and Riffle were taken into custody bythe police officers and were booked at the Gary PoliceDepartment.Theywere retained in custody fromapproximately 5 a.m. on Sunday, June 2, until 4 p.m. thefollowing day. Riffle was neither arraigned nor tried forany violation arising from the arrest.However, aninvestigation of the area and premises at the scene of thearrest revealed thata gasmeter situated in the rear of thelaundromat and cleaning establishment on the premiseshad been tampered with and partially disassembled.' Themeter valves that had been loosened revealed fresh graypaint scrapings.Moreover, the 14-inch pipe wrench whichGilkey had thrown under the automobile, and which hadbeen retrieved by the arresting officers, bore fresh tracingsof gray paint identical in color to that chipped from themeter at the rear of the laundromat. A 10-inch pipewrench which had been found in the Huettner automobileat the time of the arrest bore the odor of gas and had apowder like substance imbedded in it.'Itwas further determined as a result of subsequentinvestigation that on the evening of the arrest of Gilkey,Huettner, and Riffle, 20 other gas meters in the city ofGary had been shut off. Oscar Kyelstrom, Respondent'sgeneral supervisor, testified credibly that it would havetaken one individual or a single group of individuals from1to 2 hours to shut off this number of meters.A further investigation conducted by the Respondentrevealed that two pipe wrenches identical in type andappearance to those found at the scene of the arrest hadbeen removed from one of Respondent's service truckswhich had not been in active use.At the time of his arrest Gilkey explained to thearresting officers that he had entered the alley for thepurpose of urinating, and had carried the wrench with himfor protection. Riffle testified that he had no awareness ofanything that had transpired in the alley and was notaware of the presence of the autor?tobile at the arrest situsuntilaroused by Officer Kirleis.Moreover, he deniedhaving any knowledge of any use made of the wrenches onthe morning of June 2 or of why, how or when they wereobtained.When aroused by Kirleis, Riffle was in the samenearly prone position that he had been in when he fellasleep at 4:45 a.m. at the plant picket site.Following his release from custody, Riffle resumedpicketing duties and at the termination of the strikereturned to work on the morning of June 17. On June 17,at approximately 8 a.m., Riffle, Gilkey and Huettner werecalled to the office of Howard Hawkins, superintendent ofRespondent's Gary district and, in the presence of CharlesStern, a representative of the Union, they were informedof their discharge. Hawkins informed Riffle, Gilkey andHuettner that he had been instructed not to let themreturn to work because they had been accused of shuttingoff 21 gas meters. Stern remonstrated that they had notbeen accused of shutting off 21 meters. Hawkins answeredthat he had the listin hispossession and withdrew a piece'The evidence establishes that the main gas valve of the meter had beensubstantially closed and a valve on the outlet side of the meter had beenloosened precariously.'AssistantGeneral Foreman Bell testified credibly that only by beingexposed to gas escaping directly from a gas main would the wrench have agas odor and powder like substance affixed to it. Normal usage of thewrench,Bell credibly testified,for the mere purpose of affecting a normaladjustment of a valve, would not produce the gas odor or powder likesubstance. NORTHERN INDIANA PUBLIC SERVICE CO.501of paper from his desk drawer. After further discussionbetween Hawkins and Stern it was agreed that the mattershould be submitted to grievance.Walter Hathaway, manager of Respondent's industrialrelationsdepartment, who participated in the decision toterminatethe three employees testified the action wastaken because a large number of meters had been turnedoff on the morning of June 2 and because the threeemployees "had been apprehended by the police where ameter and other apparatus had been tampered with." Hefurther testified that of approximately 2,700 employees -none of whom worked during the strike and most ofwhom picketed - only the three apprehended individualswere terminated.Respondent undertook no independentinvestigation todeterminethe extent, if any, of Riffle's involvement in thegas meter tampering.ConclusionsRelying upon theBurnup& Sims decisions the GeneralCounsel contends that the discharge of Paul Riffle wasunlawful, as it arose from an alleged act of misconduct forwhich Riffle was not guilty, and because his dischargeoccurred in the course of his participation in protectedconcerted activity.On the other hand, the Respondent contends that Rifflewas discharged for cause devolving from his arrest andsuspected complicity in a meter tampering incident whichformed no part of Riffle's protected concerted activities asa striker or picket.The record supports the Respondent's view and thecomplaintmust be dismissed. InBurnup & SimstheSupreme Court found:In sum, Section 8(a)(l) is violated if it is shown that thedischarged employee was at the time engaged in aprotected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct inthe course of that activity,and that theemployee was not, in fact, guilty of that misconduct.[Emphasis supplied]However, by way of dicta to its decision inBurnup &Simsthe Supreme Court added a caveat that, "[h]ad thealleged[misconduct]beenwhollydisassociatedfromSection 7 activities quite different considerations mightapply."Although I find that because of his debility and slumberRiffle had no awareness of the alley sojourn, and was thusinnocentof any misconduct, the fact remains thatwhatever the purpose and reason for the presence in thealley of the three employees, including Riffle, their pursuitwas not one associated with their normal picketingassignment nor one which was in any manner related tolegitimatestrikeactivity.Inshort,whetherRiffle'scompatriots, Gilkey and Huettner, entered the alley wherethey were apprehended to permit Gilkey to alleviate hispurported condition of uric extremes, or whether they werebent on sabotage, they were engaged in pursuits whollydisassociated with protected Section 7 activities.This consideration, in my view, rendersBurnup & Simsinapposite to this case and places upon the GeneralCounsel the burden of establishing affirmatively the nexusbetween Riffle's discharge and his prior involvement inprotected activities.'He failed to sustain this burden.There is nothing of record to suggest Respondentharbored animosity or resentment against Riffle because,with approximately 2,700 other employees, he joined thestrike or because, like a large number of the strikers, hejointed the picket line. To the contrary, following the endof the strike, out of nearly 2,700 strikers only Riffle,Gilkey, and Huettner were discharged.The deficiencies of the General Counsel's proof standsnotaloneas impelling necessity for dismissing thecomplaint, although that void would be sufficient tosustain such a disposition. Adding to the determinationwhich I reach that the complaint must be dismissed, is thefurther finding that Respondent discharged Riffle only outof certitude of Riffle's involvement in meter sabotage.While his complicity was perhaps not susceptible ofactionableproofsufficienttosupportacriminalprosecution or civil action, Respondent's judgment ofRiffle's involvement in the meter tampering was supportedbystrongcircumstantialevidence.InlightofRespondent's unqualified right to discharge an employeefor any reason except concerted or union activities,' thisfactmust be weighed in the balance. The record thusevaluated requires dismissal of the complaint.RECOMMENDED ORDERUpon the foregoing, I shall recommend that thecomplaint be dismissed in its entirety.'N L R BvBurnup& Sims, Inc.379 U S 21 (1964).'SeeAstronauticsCorp of America,1164NLRB No 89 (TXD),NorgeDivision,Borg-WarnerCorporation,155 NLRB 1087,1089-90'The General Counselconcedes the evidence does not warrant finding an8(a)(3) violation